                                Case 3:20-cv-00710-BEN-BLM Document 1 Filed 04/14/20 PageID.1 Page 1 of 13


                                Abbas Kazerounian, Esq. (SBN: 48522)
                           1
                                ak@kazlg.com
                           2    KAZEROUNI LAW GROUP, APC
                                245 Fischer Avenue, Suite D1
                           3    Costa Mesa, CA 92626
                           4    Telephone: 800.400.6808
                                Facsimile: 800.520.5523
                           5
                                Yana A. Hart, Esq. (SBN: 306499)
                           6    yana@kazlg.com
                           7    KAZEROUNI LAW GROUP, APC
                                2221 Camino Del Rio South, Suite 101
                           8    San Diego, CA 92108
                                Telephone: (619) 233-7770
                           9    Facsimile: (619) 297-1022
                           10
                                Attorneys for Plaintiff
                           11   Thane Charman
KAZEROUNI LAW GROUP, APC




                           12
      SAN DIEGO, CA




                           13
                           14                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                           15
                           16      THANE CHARMAN, individually          Case No.: '20CV0710 BEN BLM
                           17      and on behalf of others similarly
                                   situated,                            CLASS ACTION
                           18
                           19                    Plaintiff,             COMPLAINT FOR DAMAGES
                                                                        AND INJUNCTIVE RELIEF
                           20      v.                                   PURSUANT TO THE
                           21                                           TELEPHONE CONSUMER
                                   SELECTQUOTE INSURANCE                PROTECTION ACT, 47 U.S.C. §
                           22                                           227 ET SEQ.
                                   SERVICES,
                           23
                                                Defendant.              Jury Trial Demanded
                           24
                           25
                           26
                           27
                           28
                                CLASS ACTION COMPLAINT                                                PAGE 1
                                Case 3:20-cv-00710-BEN-BLM Document 1 Filed 04/14/20 PageID.2 Page 2 of 13



                           1                                    INTRODUCTION

                           2    1.   Thane Charman (“Plaintiff”), brings this Class Action Complaint for damages,

                           3         injunctive relief, and any other available legal or equitable remedies, resulting

                           4         from the illegal actions SelectQuote Insurance Services (“SelectQuote” or

                           5         “Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff

                           6         on Plaintiff’s cellular telephone, in violation of the Telephone Consumer

                           7         Protection Act, 47 U.S.C. § 227, et seq., (“TCPA”), thereby invading

                           8         Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to

                           9         his own acts and experiences and, as to all other matters, upon information and

                           10        belief, including investigation conducted by Plaintiff’s attorneys.

                           11   2.   The TCPA was designed to prevent calls and messages like the ones described
KAZEROUNI LAW GROUP, APC




                           12        within this complaint and to protect the privacy of citizens like Plaintiff.
      SAN DIEGO, CA




                           13        “Voluminous consumer complaints about abuses of telephone technology—

                           14        for example, computerized calls dispatched to private homes—prompted

                           15        Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,

                           16        744 (2012).

                           17   3.   In enacting the TCPA, Congress intended to give consumers a choice as to

                           18        how creditors and telemarketers may call them, and made specific findings that

                           19        “[t]echnologies that might allow consumers to avoid receiving such calls that

                           20        are not universally available, are costly, are unlikely to be enforced, or place

                           21        an inordinate burden on the consumer.” TCPA, Pub.L. No. 102-243, § 11.

                           22        Toward this end, Congress found:

                           23               Banning such automated or prerecorded telephone calls to
                                            the home, except when the receiving party consents to
                           24
                                            receiving the call or when such calls are necessary in an
                           25               emergency situation affecting the health and safety of the
                                            consumer, is the only effective means of protecting
                           26
                                            telephone consumers from this nuisance and privacy
                           27               invasion.
                           28
                                CLASS ACTION COMPLAINT                                                        PAGE 2
                                Case 3:20-cv-00710-BEN-BLM Document 1 Filed 04/14/20 PageID.3 Page 3 of 13



                           1         Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012
                           2         WL 3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional finding on

                           3         TCPA’s purpose).

                           4    4.   Congress also specifically found that “the evidence presented to the Congress

                           5         indicates that automated or prerecorded calls are a nuisance and an invasion of

                           6         privacy, regardless of the type of call […].” Id. at §§ 12-13. See also, Mims,

                           7         132 S. Ct. at 744.

                           8    5.   As Judge Easterbrook of the Seventh Circuit explained in a TCPA case

                           9         regarding calls similar to this one:

                           10                    The Telephone Consumer Protection Act […] is well known
                                                 for its provisions limiting junk-fax transmissions. A less
                           11
KAZEROUNI LAW GROUP, APC




                                                 litigated part of the Act curtails the use of automated dialers
                           12                    and prerecorded messages to cell phones, whose subscribers
                                                 often are billed by the minute as soon as the call is answered
      SAN DIEGO, CA




                           13
                                                 – and routing a call to voicemail counts as answering the
                           14                    call. An automated call to a landline phone can be an
                                                 annoyance; an automated call to a cell phone adds expense
                           15
                                                 to annoyance.
                           16
                                     Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
                           17
                                6.   Plaintiff brings this case as a class action seeking damages for himself and
                           18
                                     others similarly situated.
                           19
                                                           JURISDICTION & VENUE
                           20
                                7.   This Court has federal question jurisdiction because this case arises out of
                           21
                                     violation of federal law 47 U.S.C. § 227(b).
                           22
                                8.   Because Defendant is organized under the laws of California and is authorized
                           23
                                     to and regularly conducts business within the State of California, personal
                           24
                                     jurisdiction is established. In addition, Defendant intentionally and voluntarily
                           25
                                     directed its phone calls at Plaintiff, a California resident, and this action arises
                           26
                                     from this contact with the forum state.
                           27
                           28
                                CLASS ACTION COMPLAINT                                                           PAGE 3
                                Case 3:20-cv-00710-BEN-BLM Document 1 Filed 04/14/20 PageID.4 Page 4 of 13



                           1    9.      Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons (i)
                           2            Plaintiff resides in the County of San Diego, State of California, which is
                           3            within this judicial district; (ii) the conduct complained herein occurred within
                           4            this judicial district; and (iii) Defendant conducted business within this judicial
                           5            district at all times relevant.
                           6                                  PARTIES & DEFINITIONS
                           7    10.     Plaintiff is, and at all times mentioned herein was, a natural person residing in
                           8            the County of San Diego, in the State of California.
                           9    11.     Plaintiff is, and at all times mentioned herein was, a real estate agent.
                           10   12.     Defendant is, and at all times mentioned herein, was a California corporation
                           11           with its principal place of business located in Overland Park, Kansas.
KAZEROUNI LAW GROUP, APC




                           12           Defendant is authorized to and regularly conducts business within the State of
      SAN DIEGO, CA




                           13           California.
                           14   13.     Founded in 1985, Defendant began as a term-life insurance sales agency.1
                           15   14.     Currently, Defendant touts its licensing in all 50 states and its expansion of
                           16           sales to now include home and auto insurance.2
                           17   15.     Defendant is, and at all times mentioned herein was, a “person” as defined by
                           18           47 U.S.C. §153 (39).
                           19                                 FACTUAL ALLEGATIONS
                           20   16.     At all times relevant, SelectQuote conducted business in the State of California
                           21           and in the County and City of San Diego, within this judicial district.
                           22   17.     Upon information and belief, Defendant regularly makes autodialed telephone
                           23           calls to consumers in order to solicit business.
                           24   18.     Plaintiff is, and has been at all times relevant to this action, the regular and sole
                           25           user of his cellular telephone number.
                           26   19.     At no time did Plaintiff ever enter into a business relationship with Defendant.

                           27
                                1
                                    https://www.selectquote.com/faqs/selectquote-insurance/
                           28   2
                                    Id.; https://www.selectquote.com/about/
                                CLASS ACTION COMPLAINT                                                               PAGE 4
                                Case 3:20-cv-00710-BEN-BLM Document 1 Filed 04/14/20 PageID.5 Page 5 of 13



                           1    20.   At no time prior to February 10, 2020, did Plaintiff provide his cellular
                           2          telephone number to Defendant through any medium.
                           3    21.   Nonetheless, on or about February 10, 2020, Defendant called Plaintiff’s
                           4          cellular telephone from the number (619) 353-1292.
                           5    22.   When Plaintiff answer this February 10, 2020 call, there was a beep and then
                           6          a noticeable delay prior greeted by the pre-recorded voice of an “agent” named
                           7          “Sidney.” This indicated the use of an automated telephone dialing system
                           8          (“ATDS”), as defined by 47 U.S.C. § 227(a)(1) and prohibited by 47 U.S.C. §
                           9          227(b)(1)(A).
                           10   23.   This is a common sign of the use of an ATDS, as an ATDS will cause a slight
                           11         delay before the call connects to either a pre-recorded voice or a live person.
KAZEROUNI LAW GROUP, APC




                           12   24.   The pre-recorded voice mentioned affordableinsurance.com and asked
      SAN DIEGO, CA




                           13         Plaintiff various questions regarding his auto insurance.
                           14   25.   Plaintiff was required to follow the prompts with specific “yes” or “no”
                           15         responses or the questions would repeat.
                           16   26.   After stating “yes” to a prompt seeking interest in better auto insurance deals,
                           17         the pre-recorded voice asked the make and model of Plaintiff’s car as well as
                           18         his birthday.
                           19   27.   The call terminated after the pre-recorded voice implied that an agent would
                           20         later call Plaintiff’s cellular phone.
                           21   28.   On February 12, 2020, a live agent called Plaintiff’s cellular telephone from
                           22         the number (858) 345-5465 and confirmed that the call was from Defendant.
                           23   29.   The agent, representative, and/or employee on the February 12, 2020 call,
                           24         marketed Defendant’s services, representing Defendant could get Plaintiff “the
                           25         best deal.”
                           26   30.   During the call, the parties exchanged emails.
                           27
                           28
                                CLASS ACTION COMPLAINT                                                         PAGE 5
                                Case 3:20-cv-00710-BEN-BLM Document 1 Filed 04/14/20 PageID.6 Page 6 of 13



                           1    31.   Immediately after the call, Defendant emailed Plaintiff with an email
                           2          containing a SelectQuote logo and link to Defendant’s website:
                           3          https://homeandauto.selectquote.com/.

                           4    32.   Defendant’s February 10, 2020 call to Plaintiff’s cellular telephone number

                           5          was unsolicited by Plaintiff and both calls were placed without Plaintiff’s prior

                           6          express written consent or permission.

                           7    33.   Defendant’s calls were not for the purpose of an emergency.

                           8    34.   Upon information and belief, Defendant has a policy and regular practice of

                           9          placing calls to consumers using an ATDS.

                           10   35.   Upon information and belief, the ATDS used by Defendant has the capacity to

                           11         store or produce telephone numbers to be called, using a random or sequential
KAZEROUNI LAW GROUP, APC




                           12         number generator.
      SAN DIEGO, CA




                           13   36.   The ATDS used by Defendants also has the capacity to, and does, call

                           14         telephone numbers from a list of databases of telephone numbers automatically

                           15         and without human intervention.

                           16   37.   The TCPA clearly prohibits making non-emergency calls “using any [ATDS]

                           17         or an artificial or prerecorded voice . . . to any telephone number assigned to a

                           18         . . . cellular telephone service . . ..” 47 U.S.C. § 227(b)(1)(A). The statute

                           19         provides for $500.00 in statutory damages for each negligent violation, id. §

                           20         227(b)(3)(B). However, if the court finds that the defendant “willfully or

                           21         knowingly” violated the TCPA, it can award up to $1,500 in statutory

                           22         damages. Id.

                           23   38.   Defendant’s call forced Plaintiff and other similarly situated class members to

                           24         live without the utility of their cellular phones by occupying their cellular

                           25         telephone with one or more unwanted calls, causing a nuisance and lost time.

                           26   39.   The calls annoyed Plaintiff, invaded Plaintiff’s privacy and solitude and

                           27         consumed the battery life of Plaintiff’s cellular telephone.

                           28
                                CLASS ACTION COMPLAINT                                                         PAGE 6
                                Case 3:20-cv-00710-BEN-BLM Document 1 Filed 04/14/20 PageID.7 Page 7 of 13



                           1    40.   As a result thereof, Plaintiff has been damaged as set forth in the Prayer for
                           2          Relief herein.
                           3    41.   Plaintiff seeks statutory damages and injunctive relief under 47 U.S.C. §
                           4          227(b)(3).
                           5                                         STANDING
                           6    42.   Standing is proper under Article III of the Constitution of the United States of
                           7          America because Plaintiff’s claims state: (a) valid injuries in fact; (b) which
                           8          are traceable to the conduct of Defendant; and (c) are likely to be redressed by
                           9          a favorable judicial decision. See, Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547
                           10         (2016); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).
                           11         “Injury in Fact” Prong
KAZEROUNI LAW GROUP, APC




                           12   43.   Plaintiff’s injury in fact must be both “concrete” and “particularized” in order
      SAN DIEGO, CA




                           13         to satisfy the requirements of Article III of the Constitution, as articulated in
                           14         Spokeo. Spokeo, 136 S.Ct. at 1547.
                           15   44.   For an injury to be “concrete” it must be a de facto injury, meaning that it
                           16         actually exists. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638
                           17         (7th Cir. 2012). In this case, Defendant placed at least one call to Plaintiff’s
                           18         cellular telephone, using an ATDS. Such calls are a nuisance, an invasion of
                           19         privacy, and an expense to Plaintiff. All three of these injuries are concrete and
                           20         de facto.
                           21   45.   For an injury to be “particularized” the injury must “affect the Plaintiffs in a
                           22         personal and individual way.” Spokeo, Inc., 136 S.Ct. at 1543. In this case,
                           23         Defendant invaded Plaintiff’s privacy and peace by calling his cellular
                           24         telephone, and did this with the use of an ATDS and pre-recorded voice.
                           25         Furthermore, Plaintiff became preoccupied and annoyed answering
                           26         Defendant’s call. All of these injuries are particularized and specific to
                           27         Plaintiff, and will be the same injuries suffered by each member of the putative
                           28         Class.
                                CLASS ACTION COMPLAINT                                                          PAGE 7
                                Case 3:20-cv-00710-BEN-BLM Document 1 Filed 04/14/20 PageID.8 Page 8 of 13



                           1          “Traceable to the Conduct of Defendant” Prong
                           2    46.   The second prong to establish standing at the pleadings phase requires Plaintiff
                           3          to allege facts to show his injuries are traceable to the conduct of Defendant.
                           4    47.   Defendant’s calls are directly and explicitly linked to Defendant. Defendant’s
                           5          agents confirmed they were calling to market Defendant’s services. One agent
                           6          sent an email with Defendant’s logo and website near the signature block.
                           7          Defendant’s calls are the sole source of Plaintiff’s and the Class’ injuries.
                           8          Therefore, Plaintiff has illustrated facts that show his injuries are traceable to
                           9          the conduct of Defendant.
                           10         “Injury is Likely to Be Redressed by a Favorable Judicial Opinion” Prong
                           11   48.   The third prong to establish standing at the pleadings phase requires Plaintiffs
KAZEROUNI LAW GROUP, APC




                           12         to allege facts to show the injuries are likely to be redressed by a favorable
      SAN DIEGO, CA




                           13         judicial opinion.
                           14   49.   In the present case, Plaintiff’s Prayer for Relief includes a request for damages
                           15         for the call Defendant placed, as authorized by statute in 47 U.S.C. § 227. The
                           16         statutory damages were set by Congress and specifically redress the financial
                           17         damages suffered by Plaintiff and the members of the putative Classes.
                           18   50.   Because all standing requirements of Article III of the U.S. Constitution have
                           19         been met, Plaintiff has standing to sue Defendant on the stated claims.
                           20                              CLASS ACTION ALLEGATIONS
                           21   51.   Plaintiff brings this action on behalf of himself and on behalf of all others
                           22         similarly situated (“the Class”).
                           23   52.   Plaintiff represents, and is a member of, the Class, consisting of:
                           24
                                             All persons within the United States who received any call
                           25                from Defendant or its agent/s and/or employee/s to said
                                             person’s cellular telephone made through the use of any
                           26
                                             automatic telephone dialing system or prerecorded voice
                           27                within the four years prior to the filing of this Complaint.
                           28
                                CLASS ACTION COMPLAINT                                                          PAGE 8
                                Case 3:20-cv-00710-BEN-BLM Document 1 Filed 04/14/20 PageID.9 Page 9 of 13



                           1    53.   Defendant and its employees or agents are excluded from the Class.
                           2    54.   This suit seeks only damages and injunctive relief for recovery of economic
                           3          injury on behalf of the Class and it expressly is not intended to request any
                           4          recovery for personal injury and claims related thereto. Plaintiff reserves the
                           5          right to expand the Class definition to seek recovery on behalf of additional
                           6          persons as warranted as facts are learned in further investigation and discovery.
                           7    55.   Numerosity. Plaintiff does not know the number of members in the Class but
                           8          believes the Class members number is in the thousands, if not more. Thus, this
                           9          matter should be certified as a Class action to assist in the expeditious litigation
                           10         of this matter. The Class can be identified through Defendant’s records and/or
                           11         Defendant’s agent’s records.
KAZEROUNI LAW GROUP, APC




                           12   56.   Existence and Predominance of Common Questions of Law and Fact.
      SAN DIEGO, CA




                           13         There is a well-defined community of interest in the questions of law and fact
                           14         involved affecting the parties to be represented. The questions of law and fact
                           15         to the Class predominate over questions which may affect individual Class
                           16         members, including the following:
                           17                    i. Whether, within the four years prior to the filing of the
                           18                       Complaint, Defendant made any call(s) (other than a call made
                           19                       for emergency purposes or made with the prior express consent
                           20                       of the called party) to the Class members using any ATDS or an
                           21                       artificial or prerecorded voice to any telephone number assigned
                           22                       to a cellular telephone service;
                           23                   ii. Whether Defendant’s conduct was knowing and/or willful;
                           24                  iii. Whether Plaintiff and the Class members were damaged thereby,
                           25                       and the extent of damages for such violation(s); and
                           26                   iv. Whether Defendant should be enjoined from engaging in such
                           27                       conduct in the future.
                           28
                                CLASS ACTION COMPLAINT                                                            PAGE 9
                                Case 3:20-cv-00710-BEN-BLM Document 1 Filed 04/14/20 PageID.10 Page 10 of 13



                           1     57.   Typicality. As a person who received calls from Defendant in which
                           2           Defendant used an ATDS and/or an automated and prerecorded voice, without
                           3           Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of
                           4           the Class.
                           5     58.   Adequacy of Representation. Plaintiff will fairly and adequately represent
                           6           and protect the interests of the members of the Class in that Plaintiff has no
                           7           interest antagonistic to any Class member. Further, Plaintiff has retained
                           8           counsel experienced in handling class action claims and claims involving
                           9           violations of the Telephone Consumer Protection Act.
                           10    59.   Superiority. A class action is a superior method for the fair and efficient
                           11          adjudication of this controversy. Class-wide damages are essential to induce
KAZEROUNI LAW GROUP, APC




                           12          Defendant to comply with federal law. The interest of Class members in
      SAN DIEGO, CA




                           13          individually controlling the prosecution of separate claims against Defendant
                           14          is small because the maximum statutory damages in an individual action for
                           15          violation of privacy are minimal. Management of these claims is likely to
                           16          present significantly fewer difficulties than those that would be presented in
                           17          numerous individual claims.
                           18    60.   Defendant has acted on grounds generally applicable to the Class, thereby
                           19          making appropriate final injunctive relief and corresponding declaratory relief
                           20          with respect to the Class as a whole.
                           21                                  FIRST CAUSE OF ACTION:
                           22            NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
                           23                                       PROTECTION ACT
                           24                                     47 U.S.C. § 227 ET SEQ.
                           25    61.   Plaintiff incorporates by reference all of the above paragraphs of this
                           26          Complaint as though fully stated herein.
                           27    62.   The foregoing acts and omissions of Defendant constitute multiple negligent
                           28          violations of the TCPA, including but not limited to each and every one of the
                                 CLASS ACTION COMPLAINT                                                           PAGE 10
                                Case 3:20-cv-00710-BEN-BLM Document 1 Filed 04/14/20 PageID.11 Page 11 of 13



                           1           above-cited provisions of 47 U.S.C. § 227 et seq.
                           2     63.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,
                           3           Plaintiff and the Class are entitled to an award of $500.00 in statutory damages,
                           4           for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
                           5     64.   Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
                           6           such conduct in the future.
                           7                                  SECOND CAUSE OF ACTION:
                           8                   KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                           9                       TELEPHONE CONSUMER PROTECTION ACT
                           10                                     47 U.S.C. § 227 ET SEQ.
                           11    65.   Plaintiff incorporates by reference all of the above paragraphs of this
KAZEROUNI LAW GROUP, APC




                           12          Complaint as though fully stated herein.
      SAN DIEGO, CA




                           13    66.   The foregoing acts and omissions of Defendant constitute multiple knowing
                           14          and/or willful violations of the TCPA, including but not limited to each and
                           15          every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
                           16    67.   As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                           17          227 et seq., Plaintiff and each member of the Class is entitled to treble
                           18          damages, as provided by statute, up to $1,500.00, for each and every violation,
                           19          pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
                           20    68.   Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
                           21          such conduct in the future.
                           22                                     PRAYER FOR RELIEF
                           23    69.   Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and each
                           24          Class member the following relief against Defendant:
                           25              • Certify the Class as requested herein;
                           26              • Appoint Plaintiff to serve as the Class Representative in this matter;
                           27              • Appoint Plaintiff’s Counsel as Class Counsel in this matter;
                           28              • Costs of suit;
                                 CLASS ACTION COMPLAINT                                                          PAGE 11
                                Case 3:20-cv-00710-BEN-BLM Document 1 Filed 04/14/20 PageID.12 Page 12 of 13



                           1               • Attorneys’ fees pursuant to, inter alia, the common fund doctrine; and
                           2               • Any such further relief as may be just and proper.
                           3           In addition, Plaintiff and the Class pray for further judgment as follows against
                           4     each Defendant:
                           5             FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
                           6                              THE TCPA, 47 U.S.C. § 227 ET SEQ.
                           7               • As a result of Defendant’s negligent violations of 47 U.S.C. §
                           8                  227(b)(1), Plaintiff seeks for himself and each Class member $500.00
                           9                  in statutory damages, for each and every violation, pursuant to 47
                           10                 U.S.C. § 227(b)(3)(B).
                           11              • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
KAZEROUNI LAW GROUP, APC




                           12                 conduct in the future.
      SAN DIEGO, CA




                           13              • Any other relief the Court may deem just and proper.
                           14                                 SECOND CAUSE OF ACTION
                           15                    FOR KNOWING AND/OR WILLFUL VIOLATION
                           16                           OF THE TCPA, 47 U.S.C. § 227 ET SEQ.
                           17              • As a result of Defendant’s willful and/or knowing violations of 47
                           18                 U.S.C. § 227(b)(1), Plaintiff seeks for himself and each Class member
                           19              • treble damages, as provided by statute, up to $1,500.00 for each and
                           20                 every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
                           21                 227(b)(3)(C).
                           22              • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
                           23                 conduct in the future.
                           24              • Any other relief the Court may deem just and proper.
                           25                                          TRIAL BY JURY
                           26    70.   Pursuant to the Seventh Amendment to the Constitution of the United States
                           27          of America, Plaintiff is entitled to, and demands, a trial by jury.
                           28
                                 CLASS ACTION COMPLAINT                                                        PAGE 12
                                Case 3:20-cv-00710-BEN-BLM Document 1 Filed 04/14/20 PageID.13 Page 13 of 13



                           1     Respectfully submitted,
                           2
                           3     Date: April 13, 2020                     KAZEROUNI LAW GROUP, APC
                           4
                           5                                              By: s/ Yana A. Hart
                                                                                Yana A. Hart, Esq.
                           6
                                                                                Attorneys for Plaintiff
                           7                                                    yana@kazlg.com
                           8
                           9
                           10
                           11
KAZEROUNI LAW GROUP, APC




                           12
      SAN DIEGO, CA




                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                                 CLASS ACTION COMPLAINT                                                   PAGE 13
